FILED
                             NOT FOR PUBLICATION                            MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORMAN PECK,                                     No. 11-17894

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00151-JAM-
                                                 DAD
  v.

BETH WENSTROM; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Norman Peck appeals pro se from the district court’s judgment denying his

motion for remand and dismissing for lack of subject matter jurisdiction his action

challenging his termination from the Department of the Interior’s Bureau of Land




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Management. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the existence of subject matter jurisdiction, and for clear error any factual findings

regarding jurisdictional issues. Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir.

2002). We affirm.

      The district court properly denied Peck’s motion for remand because Peck

failed to establish that his state law claims against individual federal employees

who were certified by the U.S. Attorney General to be acting within the scope of

their employment should not proceed in federal court under the Federal Tort

Claims Act (“FTCA”) with the United States as the proper defendant. See Osborn

v. Haley, 549 U.S. 225, 229-32, 252 (2007) (where tort claims are brought against

a federal employee, U.S. Attorney General’s certification that employee acted

within the scope of his employment requires that the employee be dismissed from

the action, the United States be substituted in, and the case proceed in federal court

under the FTCA); Billings v. United States, 57 F.3d 797, 800 (9th Cir. 1995)

(Attorney General’s certification that a federal employee was acting within the

scope of employment must be disproved by a preponderance of the evidence).

      The district court properly dismissed without prejudice Peck’s action

because each of his claims related to defendants’ conduct within the scope of their

employment in allegedly improperly removing him from federal service, and, as


                                           2                                    11-17894
such, were preempted by the exclusive administrative remedies provided under the

Civil Service Reform Act (the “CSRA”). See 5 U.S.C. § 2302 (CSRA applies to

claims concerning prohibited personnel practices, which broadly include any

decision taken for an improper motive as to a federal employee’s appointment,

promotion, reassignment, training, termination, or reinstatement); Mahtesian v.

Lee, 406 F.3d 1131, 1134 (9th Cir. 2005) (if the challenged conduct constitutes a

prohibited personnel practice under the CSRA, then the CSRA’s administrative

procedures are plaintiff’s exclusive remedy, preempting all other claims, and

federal courts cannot resolve such claims under the FTCA).

      Peck’s contentions regarding the district court’s alleged errors in failing to

address his motions for discovery, sanctions, and other relief are unpersuasive. See

Wages v. IRS, 915 F.2d 1230, 1234 (9th Cir. 1990) (after ordering dismissal for

lack of subject matter jurisdiction, a district court retains no power to issue order

relating to the merits of the case).

      AFFIRMED.




                                           3                                     11-17894